Citation Nr: 1133250	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board and was remanded in April 2010 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Evidence of record indicates that the Veteran is receiving Social Security disability payments.  A March 2009 VA clinical record references the Veteran's receipt of this benefit.  While Social Security  records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of Social Security Administration's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Veteran originally claimed that he has tinnitus as a result of acoustic trauma he experienced while on active duty.  A VA examination was conducted in June 2010 to determine the etiology of any tinnitus found on examination.  The Veteran informed the examiner at that time that he did not know when his tinnitus began.  As a result, the examiner opined that the Veteran experienced tinnitus but this was not etiologically linked to his active duty service.  The Veteran has objected to the findings of the VA examiner.  He has now reported that his tinnitus was the result of changes in air pressure which he experienced while riding in a C 130 cargo plane.  He alleged that, during the flight, his ears popped and he had ear pain for two weeks and the subsequent development of persistent tinnitus.  The Board notes the Veteran is competent to report on tinnitus symptomatology he experiences.  The credibility of the allegations is a determination for the Board to make.  In the present case, the Board is presented with a report of an in-service injury due to the plane ride which the Veteran is competent to report on, the current existence of tinnitus and the Veteran's opinion that the two are linked.  The Veteran's representative has argued that the Veteran should be provided with a new VA examination to address the Veteran's contentions.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Based on the above, the Board finds that the Veteran should be afforded another VA examination to address the Veteran's contentions as to the etiology of his tinnitus.  

There is reference in the claims file to the Veteran receiving private medical treatment but it is not apparent if this treatment included treatment for tinnitus.  As the issue on appeal is being remanded for another VA examination, the Board finds attempts should be made to obtain all outstanding medical records pertaining to tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his tinnitus since his discharge.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  

2.  The AMC/RO should request from the Social Security Administration a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Return the claims file to the examiner who conducted the June 2010 VA audiological examination and request that he address the following:

The Veteran is claiming that he experiences tinnitus as a result of changes in air pressure he experienced while riding on a C 130 cargo plane.  He reported that his ears popped during the flight and he had ear pain for two weeks and he subsequently developed persistent tinnitus.  The Veteran is competent to report on this symptomatology.  Based on the Veteran's self-reported history, the examiner should provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that current tinnitus is related to service.  The Veteran may be recalled for examination, if deemed necessary.

The examiner should reconcile the opinion with all other clinical evidence of record.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If it cannot be determined whether the Veteran currently has tinnitus that is related to his active service, on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so indicate in the report, and explain why this is so.  

If the examiner who conducted the June 2010 VA audiological examination is not available, schedule the Veteran for an appropriate VA examination to determine the nature and etiology/onset of any current tinnitus.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the medical examiner for review of pertinent evidence, and the examination report should indicate whether such review was performed.  The examiner should be informed that the Veteran is competent to report on the onset of tinnitus and should be provided with a recitation of the Veteran's alleged in-service injury due to his airplane ride.  The examiner should take a complete history of 

the Veteran's noise exposure prior to, during and subsequent to service, including any occupational and recreational noise exposure.

The examiner should be requested to offer an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current tinnitus is related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If it cannot be determined whether the Veteran currently has tinnitus that is related to his active service, on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so indicate in the report, and explain why this is so.

4.  Thereafter, readjudicate the issue of entitlement to service connection for tinnitus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

